Appeal from an order of the Supreme Court at an Albany Special Term, which confirmed the report of a referee in a tax certiorari proceeding and reduced the assessment upon relator’s real property in the city of Albany for the year 1948 from $430,000 to $224,000. The property involved is situated at the corner of North Pearl Street and Steuben Street in the city of Albany, and known as No. 60 North Pearl Street. It formerly housed two rent-paying stores and the Y. M. C. A. The buildings are old but of substantial construction. The premises were purchased in 1945 for $150,000, although subsequently a mortgage of $200,000 was placed thereon. Relator’s expert testified that the fair market value of the property at the date of the assessment was $149,000. The city’s expert testified that its fair value as of the same date was $330,715. For the years 1946 and 1947 orders were entered upon stipulation reducing the assessment from $430,000 to $225,000. The referee in this proceeding, and the court at Special Term, found the fair market value as of the date of assessment to have been $200,000. It was also found that assessments generally in the city of Albany were at the rate of 72.4% of the full value thereof, and that inequality existed as to the premises involved to the extent of 27.6%. However, relator had only made claim for a reduction to the sum of $224,000. Only an issue of fact was presented and there is nothing in the record to indicate that the referee proceeded upon an erroneous theory. Order affirmed, with $50 costs and disbursements. Foster, P. J., HefEernan, Brewster and Coon, JJ., concur; Bergan, J., concurs in the result.